DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hibino et al (US 2009/0148721).  
Regarding claims 1 and 2, Hibino teaches an Al-Mg-Si based aluminum alloy containing 0.2-1.5 wt% Mg, 0.3-2.0 wt% Si, and containing at least one selected from the group comprising 0.03-0.6 wt% Mn, 0.01-0.4 wt% Zr, 0.03-2.5 wt% Zn, and 0.01-1.5 wt% Cu, with the balance being Al and unavoidable impurities (par. 35).  Regarding claims 1-4, the overlapping compositional ranges taught by Hibino constitute prima facie obviousness.  
Regarding claims 5 and 7 and further regarding claim 1, there is no reason to believe that the unavoidable impurities taught by Hibino would exceed those of the 
Claims 19 and 21 list properties of the claimed aluminum alloy if in the form of a sheet and further if said sheet is subjected to additional processing, such as baking.  Said properties are considered to be exhibited by the alloy itself.  As Hibino teaches a substantially identical aluminum alloy to that of instant claims 1 and 7, as shown above, it is expected that the aluminum alloy sheet of Hibino would exhibit substantially identical properties as well, including those claimed, at least where the compositional proportions overlap and when subjected to identical conditions, such as baking.  While not particularly limited to the exemplary embodiments, Hibino shows that the aluminum alloy sheet exhibits elongation values of 30-31% (Table 4).  

Response to Arguments
October 26, 2021 have been fully considered but they are not persuasive.  
Applicant’s arguments are substantially identical to those previously set forth in the July 8, 2021 response.  The Office maintains the response mailed in the July 28, 2021 Final Office action, reproduced below: 
Applicant argues that Hibino teaches Cr and V to be essentially required.  The Office respectfully disagrees.  Applicant is partially correct in stating that the aluminum alloy material of Hibino must comprise a certain amount of V and Cr to meet the performance requirements described by Hibino; however, it is not required of Hibino that the properties described must be exhibited by the alloy.  Hibino merely sets forth an effective range for the optional elements to be present, but only insomuch as the effects attributed to each element are desired.  In the same regard, the omission of an element and its function is obvious if the function of the element is not desired (MPEP 2144.04 II. A.).  Note that the rejection does not suggest the actual omission of V and/or Cr from the alloy of Hibino, as it has been clearly shown that said elements are only optionally required.  

Applicant separately argues that examples of the present application show that the presence of Cr does not have the desired property and cannot achieve the desired effect of the present application.  While a fair account of Hibino would suggest that the addition of Cr in any amount up to 0.4 wt% would at the very least have a neutral effect, and at best a positive effect, upon the alloy, this argument is not presently persuasive as Applicant has not shown which examples allegedly show this effect.  If Applicant were able to persuasively show that solely the intentional addition of Cr to the otherwise instantly claimed alloy composition in amounts up to 0.4 wt% would negatively impact its performance, this may be evidence of unexpected results over the prior art of Hibino.  
Furthermore, if Applicant is arguing that the desired properties and effects of the instant invention are unable to be achieved if Cr is present in a particular amount, it may be prudent to incorporate those properties and/or effects into the independent claim.   Such an amendment would further define the claimed invention, limiting the claimed alloys to those that exhibit Applicant’s desired properties and effects.  Applicant is not obligated to limit the entire invention to a preferred embodiment; however, if said properties and/or effects are considered by Applicant to be critical to the claimed invention, then they should be present in the independent claim(s).  

In summary, Cr and V are simply not required by Hibino (as alleged by Applicant), as they are optional, and Applicant has failed to point to specific examples to support any argument of unexpected results, as pointed out both above and in the prior Office action.  

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Colin W. Slifka/           Primary Examiner, Art Unit 1732